Case 1:20-cv-00225-RAL Document 31 Filed 04/19/21 Page 1 of 6

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

JAMES M. TRAINOR,
Plaintiff Case No. 1:20-CV-00225-RAL (Erie)
RICHARD A. LANZILLO

vs.

WELLPATH, et al. UNITED STATES MAGISTRATE JUDGE
MEMORANDUM OPINION AND
ORDER ON PLAINTIFF’S MOTION FOR
THE APPOINTMENT OF COUNSEL

Defendants

Mee ee ee oe eee ee ee es te te

ECF No. 28

Plaintiff James Trainor (Plaintiff), a prisoner in the custody of the Pennsylvania Department
of Corrections (DOC) at State Correctional Institution Forest (SCI-Forest), commenced this pro se
action under 42 U.S.C. § 1983 by filing a Complaint August 6, 2020. ECF No. 1. Pending before
the Court is Plamtiffs motion for appointment of counsel. ECF No. 9. For the following reasons,
the motion is DENIED, without prejudice. Additionally, Plaintiff has twenty-one (21) days to
respond to the Corrections Defendants pending Motion to Dismiss at ECF No. 25.

I. Standard of Review

In Tabron v. Grace, 6 F.3d 147 3d Cir. 1993), the Third Circuit identified factors to be
considered by a district court in exercising its discretion whether to “appoint” counsel under 28
U.S.C. § 1915(d).’ These factors remain the relevant considerations for deciding Plaintiffs motion.
See, ¢.8., Montgomery v. Pinchak, 294 F.3d 492 (3d Cir. 2002). “As a threshold matter, a district court

must assess whether the clatmant’s case has some atguable merit in fact and in law.” Tabron at 155.

 

' Although 28 U.S.C. § 1915(d) does not authorize the court to “appoint” counsel, it allows the court to “request” an
attorney to represent a litigant who 1s unable to employ counsel on his or his own. The importance of the distinction
was recognized by the Supreme Court in MaMard v. United States District Court, 490 US. 296 (1989),

1
Case 1:20-cv-00225-RAL Document 31 Filed 04/19/21 Page 2 of 6

The court should not request volunteer counsel unless the claim has some merit. Id. If this

consideration is satisfied, the court must then consider the following factors to determine whether

to seek counsel for the plaintiff:

1.
3,
4,

5.
6.

the plaintiff's ability to present his or his own case;

the difficulty of the particular legal issues;

the degtee to which factual investigation will be necessary and the ability of the
plaintiff to pursue investigation;

the plaintiffs capacity to retain counsel on his or his own behalf;

the extent to which a case is likely to turn on credibility determinations, and;
whether the case will require testimony from expert witnesses.

Montgomery, at 499 (quoting Tabron at 155157).

The Third Circuit has also recognized that there are significant practical restraints on the

district court’s ability to “appoint” counsel, including: “the ever-growing number of prisoner civil

rights actions filed each year in the federal courts; the lack of funding to pay appointed counsel; and

the limited supply of competent lawyers who are willing to undertake such representation without

compensation.” Tabron, 6 F.3d at 157. There are also many cases in which district courts seek to

appoint counsel but find no attorney willing to accept the appointment:

[T]he frequent unwillingness of lawyets to accept appointment in
such cases is not only a function of the time pressures lawyers face in
trying to earn a living in an increasingly competitive filed, but also by
circulating knowledge of the indignities that some lawyers have been
subjected to by certain litigants, including verbal and written abuse,
excessive demands and complaints, and malpractice suits. We trust
the district judges will be sensitive to such problems in making
discretionary decision in the area.

Id. at 157 n. 7. The Tabron Court also recognized that volunteer lawyer time is extremely valuable,

and a district court should not request counsel under § 1915 indiscriminately:

Id. at 157.

Volunteer lawyer time is a precious commodity ... Because this
resource is available in only limited quantity, every assignment of a
volunteer lawyet to an undeserving client deprives society of a
volunteer lawyer available for a deserving cause. We cannot afford
that waste.
Case 1:20-cv-00225-RAL Document 31 Filed 04/19/21 Page 3 of 6

While this Court would no doubt benefit from having capable, experienced counsel available
to assist and advise all prisoners before they file suit and to represent all prisoner plaintiffs who
survive dismissal (under 28 U.S.C. § 1915(e) or for failure to state a claim under Rule 12(b)(6) of the
Federal Rules of Civil Procedure), there are simply not enough attorneys in this District who are
willing to undertake such representation. Besides the factors discussed by the Court of Appeals, this
Court recognizes other factors that dissuade attorneys from representing prisoners. Simply
interviewing a prisoner client requires a trip to a prison, sometimes at a great distance from the
lawyet’s office, and frequently a long wait at the prison until the prisoner can be produced for the
interview,

The number of attorneys in this District who are available to volunteer to represent
ptisoners is limited while the number of prisoners who request counsel is high. Moreover, the Erie
division of this District does not have a referral system in place, as does the Pittsburgh division, and
few attorneys in the local Bar have expressed a willingness to handle these cases. While the Plaintiff
notes that restrictions in the prison due to the ongoing COVID-19 pandemic are limiting his ability
to prepare his case, so too is the pandemic challenging lawyers in this District in the practice of law.
Therefore, this Court must carefully consider all the factors identified by the Court of Appeals as
well as any other considerations related to the specific case in exercising its discretion when
considering a motion for the “appointment” of counsel.

Il. Analysis

In his pro se Complaint, Plaintiff asserts civil rights claims pursuant to 42 U.S.C. § 1983 and
state tort law claims against medical and corrections personnel at SCI-Forest. ECF No. 1. He
assetts claims of deliberate indifference to his setious medical need under the Eighth Amendment
(Count I), medical malpractice and negligence (Count II), and intentional as well as negligent

infliction of emotional distress (Count III). Most of his complaint focuses on the allegedly
Case 1:20-cv-00225-RAL Document 31 Filed 04/19/21 Page 4 of 6

inadequate responses of medical and corrections personnel to his sustained difficulties walking and
standing, pain in his legs and feet, and injuries to his lower body. Id At this stage of the litigation, it
is too early to ascertain whether these claims have merit. For purposes of this Motion, however, the
Court will assume that Plaintiff's claims are potentially meritorious and will address his request
under the six Tabron factors.

In moving for appointment of counsel, Plaintiff argues in his Motion that: 1) he needs legal
counsel to assist in his case; 2) a prison lockdown because of the Covid-19 pandemic has limited his
ability to present his case; and 3) his physical disability and the Covid-19 pandemic have limited his
access to law books, computers, typewriters, other legal materials, and the law library—which he has
not been to since January 2020. ECF No. 28.

The first factor—the Plaintiff's ability to present his own case—weighs against appointment
of counsel at this time. While the Complaint is not perfect in its structure, Plaintiffs submissions to
the Court reveal that he is literate and able to atticulate the facts upon which he bases his claims.
His ten-page Complaint is neatly typed, shows an understanding of the basis for his claims, cites
statutes, and notes the constitutional rights which he believes have been violated. ECF No. 1. His
motion for appointment of counsel is neatly handwritten and grammatically clear. ECF No. 28.

Each of these suggests that Plaintiff possesses the ability to present his own case, particularly at this
stage in the litigation. See Montgomery, 294 F.3d at 501 (identifying several factors to consider with
respect to a plaintiff's ability to present his case, including: “the plaintiff's education, literacy, prior
work experience, and prior litigation experience, along with a plaintiff's ability to understand English
and the restraints placed upon a prisoner plaintiff by confinement.”). Although Plaintiff states that
he has not “been into the law library since January 2020,” (ECF No. 28), nowhere in his motion
does he allege that prison officials have completely denied him access to the law library ot legal

materials. See Glenn v. McGrady, 2013 WL 1402364, at *2 (M.D. Pa. Apr. 5, 2013) (denying
Case 1:20-cv-00225-RAL Document 31 Filed 04/19/21 Page 5 of 6

appointment of counsel when plaintiff had some, although limited, law library access). The remedy
for alleged inadequate law library access is not the appointment of counsel. Instead, Plaintiff may
file a motion requesting that the Court adjust deadlines or otherwise ptovide additional time to
tespond to motions or to comply with discovery or filing obligations. Given the restrictions inmates
face due to the COVID-19 pandemic, the Court will liberally accommodate requests for adjustment
of deadlines.

Although it is early in this litigation, Plaintiffs claim does not appear to present any
particularly difficult legal issues. Thus, the second Tabrun factor also weighs against appointment of
counsel. As for the remaining Tabron factors, the Court notes that practically every case that
ptoceeds to discovery involves a reasonable amount of factual investigation. Plaintiffs claims,
however, do not appear to require particularly complex credibility determinations or unusually
burdensome discovery. While his Eighth Amendment deliberate indifference claim and medical
malpractice claim may very well require expert testimony, Plaintiff has filed certificates of metit
pursuant to Pa. R. Cv. P. 1042.3 “that expert testimony of an appropriate licensed professional is
unnecessaty for prosecution of the claims asserted against this defendant” for each of the thirteen
defendants. ECF No. 5. Moreover, as a pro se litigant, Plaintiff will have the benefit of Haines v.
Kerner, 404 U.S. 519 (1972), and its progeny. The Supreme Court instructed in Haines that pro se
pleadings should be held to less stringent standards than formal pleadings drafted by lawyers. See zd.
at 520-21. This may benefit his case mote than an attorney who is unfamiliar with the types of
issues presented in prison litigation.

Given the foregoing, the Court concludes that the Tabron factors weigh against the
appointment of counsel at this stage in the litigation. Plaintiff's Motion for appointment of counsel
(ECF No. 28) is therefore DENIED, without prejudice. Plaintiff may tenew his motion, if he so

desires, should his claims continue to remain viable at later stages of this litigation. Moreover,
Case 1:20-cv-00225-RAL Document 31 Filed 04/19/21 Page 6 of 6

Plaintiff is ORDERED to respond to the Corrections Defendants’ Motion to Dismiss at ECF

No. 25 on or before May 19, 2021, subject to further extension upon reasonable request.

Gafag cy

RICHARD A. LANZILLO
UNITED STATES MAGISTRATE JUDGE

It is so ordered.

Entered this 19" day of April 2021.
